Allowable Subject Matter
Claims 1-12 and 14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 and similarly recited in claims 6, 7 and 9 are allowed because the closest prior art, Urmson et al. [US Patent Application Publication 2014/0081573 A1], fails to anticipate or render obvious the detection result indicates that the road is flooding in an area where a difference between the predicted vehicle speed and the measured vehicle speed continues to be at least a predetermined threshold for a predetermined duration, in combination with all other limitations in the claim(s) as defined by applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
	
	Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Silver et al. (US Patent Application Publication 2020/0192403 A1) discloses a system and method for detecting general weather conditions affecting the roadway around a vehicle;
McGrath et al. (US Patent Application Publication 2011/0043377 A1) discloses a method and system for providing a driving condition alert to vehicle drivers;

Gallagher et al. (US Patent Application Publication 2011/0029243 A1) discloses a road data apparatus that predicts road conditions using land surface data output from a plurality of current and forecast weather and location data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2862